Pee Ctjeiam.
This was an action by Gertrule Gruber, plaintiff, to recover damages from the defendant, her employer, for injuries received while she was riding in the defendant’s car at his invitation. There was a verdict for the plaintiff and the defendant appeals.
The defendant’s sole contention in-the case, as stated in appellant’s brief, is that the accident is governed by the Workmen’s Compensation law, and that recovery could only be had thereunder. The court below held to the contrary.
The plaintiff was going to work. She had been employed by the defendant but four days and without, prior arrangement of any kind, or without any understanding arising out of the terms of her employment, the latter invited her and her companion, a man named Potoker, to get in his car, saying “he would take them down.” In the course of the trip an accident happened and plaintiff was injured. The act of the employer was simply one of courtesy wholly disconnected from the relation of master and servant.
The learned trial judge rightly held that the injury did not “arise out of and in the course of” the plaintiff’s employment.
The judgment is affirmed.